COBB, Judge.
The written order withholding adjudication of guilt and placing the defendant on probation dated November 12, 1993, and made nunc pro tunc to October 6, 1993, is vacated and the cause remanded for reconciliation of the oral and written sentences. See Cleveland v. State, 617 So.2d 1166 (Fla. 5th DCA 1993) and Willis v. State, 640 So.2d 1188 (Fla. 5th DCA 1994) (vacating sentences and remanding for resentencing and resolution of discrepancies where trial courts imposed special conditions of probation in written sentences which were not orally pronounced at sentencing).
SENTENCE VACATED; CAUSE REMANDED FOR RESENTENCING.
DAUKSCH and THOMPSON, JJ., concur.